Citation Nr: 1609096	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  10-44 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for lumbosacral degenerative joint disease, degenerative disc disease, and intervertebral disc syndrome (previously rated as residuals, compression deformity of L4 lumbar spine with x-ray evidence of degenerative joint and disc disease). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Marine Corps from September 1984 to July 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In that decision, the RO continued a 10 percent rating for residuals, compression deformity of L4 lumbar spine with x-ray evidence of degenerative joint and disc disease.  The Board notes that the RO issued a rating decision in November 2014 to update the Veteran's diagnosis of residuals, compressional deformity of L4 lumbar spine with x-ray evidence of degenerative joint and disc disease, to lumbosacral degenerative joint disease, degenerative disc disease, and intervertebral disc syndrome.  The updated diagnosis is reflected in the issue portion of this decision. 

In October 2015, the Veteran testified before the undersigned Veterans Law Judge at a video conference held at the RO; a transcript of that hearing is of record.

The Board notes that this appeal was processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) claims processing system.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ) for further action.  VA will notify the Veteran when further action, on his part, is required. 



REMAND

The Veteran seeks entitlement to an evaluation in excess of 10 percent for lumbosacral degenerative joint disease, degenerative disc disease, and intervertebral disc syndrome.  

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims for an increased rating in excess of 10 percent for a lower back disability, so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board notes that the Veteran was last afforded a VA examination in October 2014, in order to determine the current nature and severity of his service-connected lower back disability.  During that examination, the Veteran indicated that he experienced constant low back pain described as a throbbing ache, rated at 8/10, with flares of sharper pain, 40 times a day, lasting 2-3 seconds, rated at 9/10.  The Veteran indicated that the factors that precipitated pain were bending, twisting, lifting, and standing.  The Veteran reported that his flare-ups impacted the function of his thoracolumbar spine, as he had decreased capacity to bend, twist, lift, or stand.

At his October 2015 BVA hearing, however, the Veteran described increased symptoms or worsened symptoms with regard to his service-connected lower back disability.

Specifically, the Veteran's representative testified that the Veteran's pain has increased from his last VA examination and his ability to bend, twist, or stand has decreased.  See BVA hearing Transcript, pg. 3.  The Veteran testified that with any degree of movement, he experiences pain.  Id. at 7-8.  On examination in October 2014, the examiner indicated that the Veteran experienced pain on forward flexion at 75 degrees; at 20 degree for right lateral flexion; 10 degrees for left lateral flexion; 30 degrees for right lateral rotation; and 30 degrees for left lateral rotation.  Additionally, private medical treatment records from January 2015 indicate that the Veteran's back pain has increased from 5/10 in May 2014 to 7/10 with a maximum of 9/10.

As worsening symptomatology has been described since his last VA examination, the Veteran should be afforded a new VA examination to determine the current nature and severity of his service-connected lower back disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following action:

1.   Obtain and associate with the claims file all updated treatment records.

2.   After obtaining all outstanding treatment records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his lower back disability.  

After examining the Veteran, reviewing the claims file, and conducting any testing deemed necessary to include neurological testing, the examiner should fully describe any and all functional deficits associated with the Veteran's service-connected lower back disability.  The examiner should discuss all findings in terms of the diagnostic codes, particularly Diagnostic Code 5242.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating.  

The examination report must include ranges of motion of the lumbar spine, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the lumbar spine.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate. 

3.   After completing each of the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for a response.

4.   Thereafter, the case should be returned to the Board for further appellate consideration if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

